      Case 2:20-cv-03028-RSWL-JEM Document 33 Filed 07/10/20 Page 1 of 3 Page ID #:513
  Name and address:
  Daniel R. Sallus, Esq., State Bar No. 306077
     dsallus@stonesalluslaw.com
  Jessica C. Wright, State Bar No. 273380
     jwright@stonesalluslaw.com
  STONE & SALLUS, LLP
  1500 Rosecrans Ave., Suite 500
  Manhattan Beach, California 90266

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
FADDE MIKHAIL,                                                      CASE NUMBER:
                                                                                        2:20-cv-03028 RSWL(JEMx)
                                                   PLAINTIFF(S)
                                v.

DERRIUS GUICE, an individual, et al.                                          REQUEST FOR APPROVAL OF
                                                                            SUBSTITUTION OR WITHDRAWAL
                                                 U.Ef.ENUAN'l'(S)                    OF COUNSEL

                                                       INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if anullu:r
member of the attorney's firm or agency wil1 continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a "Notice of Appearance or Withdrawal of Counsel" (Form G-123), instead of this
"Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 ), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.
SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; ifthe attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number'J:

Name: Daniel R. Sallus, Esq.                                                        CA Bar Number: 306077
Firm or agency: Stone & Sallus, LLP

Address: 1500 Rosecrans Avenue, Suite 500, Manhattan Beach, CA 90266

Telephone Number: ------
                  (310) 889-0233             - -----                  Fax Number:    --------------
                                                                                     (310) 889-0230
£-mail: dsallus@stonesallus law.com
Counsel of record for the following party or parties:     ------------------------
                                                          Fadde Mikhail, Pro Se




Other members of the same firm or agency also seeking to withdraw: Jessica C. Wright, Esq. (CA Bar Number 273380)



G-01 (06/13)                  REQUEST FOR APPROVAL OF SUBSTITUTION OR WITIIDRAWAL OF COUNSEL                        Page 1 of2
    Case 2:20-cv-03028-RSWL-JEM Document 33 Filed 07/10/20 Page 2 of 3 Page ID #:514

 .SUCTION 11 - NHW IU;l'ltl;SEN'l'ATlON
 □        No new cmm ..d l!i 1w..:ess,1ry. The party nr p11rlle!i re1>resen1ed hy the nllnrney(!i) i;ceking lo with,lraw will rnnllnuc
          to ht• rcprcscnlcll hy 1111u1her nllomcylfirm who has nlreally enkrcd an 11p1,c,1rance ns counsel of rCl:ord for that
          llilrtyor p1H11cs In this cnsc, 1md whol!i a member In good !itamling of the llar of1hi!i Court.
          The pilrly or p11rties rt•presenlt•d hy the ntlorncy(s) i;ceking lo wilhJraw have not relalnell new counsel and wish 10
          prt>t:Cl'd /•rose, 11s sclf-reprei;cntcd lilignnts.

 □        The parly or 1>ar1lcs rerresented by the atlorncy(s) seeking lo withdraw have retaineLI the following new coun!icl,
          who is II memhcr In gouJ standing of the liar of this Court:

           N,une:                                                                                    CA Har Number:    --------
           Firm or ngency:



           Telephone Numher:                                                        Fa,c Number:
           E-mail:


 SUCTION Ill • SIGNATURF.S
 .l!lflulnnri,�lr>nJ.O
 I nm currt•ntly cuunsd or record in this case, anJ am ldenlifle,I above in Secllon I as the ·withdrawing Allorney." I have
 given nolice iL'i m1uireJ by Local Ruic 83-2.3. I hereby rc,1uesl that I aml any ot •        torncy(s) listed In Seclion I be
 allowed lo wil hLlraw from this case.




                                                              Name:

 ISJ•wAlloa,,•v ltf,WJ>llcoblrl
 I h,lYl' been rclalncd tu appear a!i coun!iel of record in this case, amt my name and conlact information arc given above in
 Section II. I am a memher in good stuntling of the Har of thi!i Court.


        Dale:                                                 Signature:

                                                              Name:

 P,1rtv l<•'l'rt'St•11k,I by w111,,1n1;ylm:,Al1urtlt'.J!.
 I um currently reprcsentt'C.I by, or am an 11ulhori1.eJ represL·ntatlve of a party currently rcprc�entt·d by, the Withdrawing


                                                □
 Allorney listed above, I consenl to lhe wlllulrawal of my currenl counsel, mul to (dwck if ,1pJ1lirnl1IL•):
                                                    suh�lillllim, or COlllllid BS �pcdficll nhovc.
                                                � rc1>rcscnling my,i:tr ""'' SC in this (i\SC.


                                                              Slgnalun,: � �

                                                              Name:




Cilll(flt.1111                   IU:QUEST 1'011 Al11'IIO\IAI, 011 �UIISl'll'UTION OR Wll'llllltt\ WAI. 01 COUNSl'.I,
                                                      Case 2:20-cv-03028-RSWL-JEM Document 33 Filed 07/10/20 Page 3 of 3 Page ID #:515




                                                      1                            CERTIFICATE OF SERVICE
                                                      2
                                                      3       I hereby certify that on July 10, 2020, I electronically filed the foregoing
                                                      4 document:    REQUEST         FOR      APPROVAL         OF     SUBSTITUTION           OR
                                                      5 WITHDRAWAL OF COUNSEL.
                                                      6
                                                      7       Parties in the case who are registered CM/ECF users will be served by the
                                                      8 CM/ECF system.
                                                      9
                                               10             I further certify that I have served the foregoing document by First-Class Mail and
                      1500 Rosecrans Ave., Ste. 500
                       Manhattan Beach, CA 90266




                                               11 electronic transmission to the following non-CM/ECF parties:
Stone & Sallus, LLP

                          Tel.: (310) 889-0233




                                               12
                                               13             Fadde Mikhail
                                                              fadde@faddemikhail.com
                                               14             29935 Rainbow Court Dr.
                                               15             Agoura Hills, CA 91301
                                                              Plaintiff
                                               16
                                               17 Dated: July 10, 2020                              /s/ Evan Nakano
                                               18                                                   Evan Nakano
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28                                                  1
                                                             REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL
                                                                                 OF COUNSEL
                                                                                                2:20-CV-0328 RSWL(JEMx)
